Citation Nr: 1550377	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-32 850	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine.

2.  Entitlement to a disability rating in excess of 30 percent for right total knee replacement, for the period beginning December 1, 2008.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an effective date prior to June 29, 2007, for the award of a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an effective date prior to June 29, 2007, for the award of basic eligibility to dependents' educational assistance (DEA) benefits. 


REPRESENTATION

Appellant Represented by:   Disabled American Veterans


INTRODUCTION

The Veteran served for twenty years on active duty from March 1955 to March 1975.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that granted service connection for degenerative joint disease of the thoracolumbar spine evaluated as 40 percent disabling effective March 10, 2007.  The Veteran timely appealed for a higher initial rating.

These matters also came to the Board on appeal from a February 2009 decision of the RO that granted service connection for a right total knee replacement evaluated as 100 percent disabling as of March 17, 2008, and as 30 percent disabling as of December 1, 2008; denied a disability rating in excess of 20 percent for diabetes mellitus; and assigned an effective date of March 17, 2008, for the award of a TDIU and for the award of basic eligibility to DEA.  The Veteran timely appealed for higher disability ratings and for earlier effective dates.  

In February 2012, the Board remanded the matters for additional development.  

By way of an April 2015 rating decision, the RO granted an earlier effective date of June 29, 2007, for the grant of TDIU and DEA benefits.



FINDING OF FACT

On July 15, 2015, VA was notified by a family member that the Veteran died in June 2015.  The Veteran's representative submitted written notification of the Veteran's death to the Board in October 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. Parts 3, 14, and 20. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution 
with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


